Citation Nr: 0403531	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  96-42 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation higher than twenty 
(20) percent for lumbosacral strain with degenerative disc 
disease at L5-S1.


REPRESENTATION

Veteran represented by:  Janet L. Moulton, Esq.	


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to April 
1981.  He also had Army Reserve service until 1997. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in July 1996, which granted service connection 
for residuals of a February 1996 motor vehicle accident to 
include lumbar strain and a fractured rib, rated as zero 
percent disabling.  In August 1996, 10 percent disability 
rating was assigned for the low back disability, effective on 
February 12, 1996.  An April 1998 rating decision increased 
the rating to 20 percent for residuals of the low back 
disability, to include lumbosacral strain with degenerative 
disc disease at L5-S1, effective on February 12, 1996.  The 
veteran maintains that he is entitled to a 60 percent rating 
for the disability.         

In connection with this appeal, the veteran was afforded a 
personal hearing in December 2001, before a Veteran's Law 
Judge (VLJ) sitting in New Orleans, Louisiana.  In April 
2003, the veteran was notified of the impending retirement of 
the VLJ who had presided over the December 2001 hearing, and 
was advised that he is entitled to a second personal hearing 
before another VLJ who can decide his claim.  In May 2003, 
the veteran submitted a written waiver of his right to 
another hearing.
    

REMAND

Having reviewed the entire record in this matter, the Board 
finds that a remand order is warranted due to a recent 
revision of applicable VA regulations.  

The severity of a service-connected disability, including 
that which is the subject of this claim, is determined by a 
schedule of ratings of reductions in earning capacity from 
specific injuries or a combination of injuries.  VA 
regulations require that ratings be based, as far as 
practicable, upon the average impairments of earning capacity 
resulting from such injuries in civilian occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, VA Schedule 
for Rating Disabilities (2003).  

In the instant claim, the veteran seeks a higher disability 
rating for service-connected lumbosacral strain, including 
degenerative disc disease in the lumbosacral spine, currently 
evaluated as 20 percent disabling.  Disability rating 
criteria applicable to this claim are found in 38 C.F.R. 
§ 4.71a (2003).  

With respect to applicable rating criteria, the most recent 
Supplemental Statement of the Case (SSOC) issued by the RO, 
dated on August 23, 2003, cites two versions of 38 C.F.R. 
§ 4.71a., Diagnostic Code 5293 (intervertebral disc syndrome) 
- one that was effective before September 23, 2002, and the 
other, a revision, that became effective on September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  

The Board notes that there are other rating criteria 
pertaining to spine injuries that were recently revised and 
published on August 27, 2003, after the issuance of the most 
recent SSOC.  See 68 Fed. Reg. 51,454-51,458.  The revised 
criteria became effective on September 26, 2003.  Among other 
things, the revised criteria pertain to rating lumbosacral 
strain under Diagnostic Code 5237 and degenerative arthritis 
of the spine under Diagnostic Code 5242.  They also call for 
separate consideration of neurologic abnormalities, including 
bowel or bladder impairment, associated with a back 
disability.  The record indicates that, in a recent VA 
medical examination, the veteran complained of bowel control 
problems.           

In light the above, and to ensure that the veteran's due 
process rights are met, this claim is REMANDED for the 
following:     

1.  The RO shall notify the veteran of 
revised diagnostic criteria applicable to 
the claim for an increased evaluation of 
service-connected lumbosacral strain with 
degenerative disc disease at L5-S1, now 
evaluated as 20 percent disabling.  

2.  The RO shall provide the veteran an 
appropriate amount of time within which 
to provide any additional evidence to 
substantiate the claim for an increased 
evaluation for lumbosacral strain with 
degenerative disc disease at L5-S1 under 
the revised diagnostic criteria.    

3.  After completion of the above 
directives and following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the claim.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
revised SSOC and be given an opportunity 
to respond thereto.  The claim should 
then be returned to the Board for further 
review, as warranted.

4.  In completing the directives set forth in 
this remand order, the RO must ensure that 
all obligations arising from the Veterans 
Claims Assistance Act of 2000 (VCAA), as 
amended, and legal precedent interpreting 
VCAA, including Quartuccio v. Principi, 16 
Vet. App. 183 (2002), have been satisfied.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action on the REMAND portion of this 
order until he is so informed.  The purpose of this REMAND is 
to ensure that due process has been afforded to the veteran.  
No inferences as to the ultimate disposition of this claim 
should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




